      Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 1 of 13. PageID #: 5238




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                      )          CASE NO. 1:11-cr-91-10
                                               )
                                               )
                      PLAINTIFF,               )          JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )          MEMORANDUM OPINION
                                               )          AND ORDER
ERIC DUNCAN DERRICOATTE,                       )
                                               )
                                               )
                     DEFENDANT.                )


        Now before the Court is the counseled motion of defendant Eric Derricoatte (“defendant”

or “Derricoatte”) to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 997

[“Mot.”].) Plaintiff United States of America (the “government”) opposes the motion (Doc. No.

998 [“Opp’n”]), and Derricoatte has filed a reply. (Doc. No. 999 [“Reply”].) For the reasons that

follow, Derricoatte’s motion is GRANTED.

      I. BACKGROUND

        On March 8, 2011, Derricoatte and twenty-eight others were indicted in a drug

conspiracy. (Doc. No. 1 (Indictment).) On July 11, 2011, pursuant to a plea agreement,

Derricoatte entered a plea of guilty to Count One of the indictment, charging conspiracy to

distribute cocaine and cocaine base, in violation of 21 U.S.C. § 846. (7-11-2011 Minutes; Doc.

No. 494 (Plea Agreement); Doc. No. 330 (Report and Recommendation to Adopt Guilty Plea

[“R&R”]); Doc. No. 493 (Order Adopting R&R).)
     Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 2 of 13. PageID #: 5239




         In his plea agreement, the parties agreed that Derricoatte’s base offense level before

acceptance of responsibility was 22, but as a career offender, it would be 34. (Plea Agreement at

2427; (Presentence Investigation Report [“PSR”]) ¶ 15.) Mr. Derricoatte’s criminal history was a

category IV, but with his career offender designation, his criminal history became category VI.

(PSR ¶ 55.) At the time he was sentenced, Derricoatte had two prior state F-4 convictions—a

2005 conviction for distribution of crack cocaine, and a 2007 conviction for selling or offering to

sell crack cocaine—that qualified as predicate controlled substances offenses. (PSR ¶¶ 36, 55.)

         After a three-level adjustment for acceptance of responsibility, Derricoatte’s total offense

level was 31 and with a criminal history category VI, his guidelines range was 188–235 months

in prison. (PSR ¶ 86.) The parties agree that, without the career offender designation,

Derricoatte’s guidelines range would have been 46–57 months.1 The Court departed downward

one level based on its finding that the career offender guideline over-stated the seriousness of

defendant’s criminal history and, on October 14, 2011, the Court sentenced Derricoatte to a term

of imprisonment of 168 months. (Doc. No. 597 (Judgment).) At the time of sentencing, the Court

recommended that Derricoatte participate in a drug rehabilitation program. (Doc. No. 597 at

3042.) Derricoatte is currently serving his sentence at Elkton FCI and has a projected release of

February 17, 2023. See https://www.bop.gov/inmateloc/ (last visited 9-14-2020).

         On May 26, 2020, Derricoatte filed a pro se motion for a compassionate release due to

COVID-19. (Doc. No. 988) The Court appointed counsel for Derricoatte, and counsel filed a

supplemental motion on July 20, 2020. Derricoatte now argues that he is entitled to release

1
  Specifically, the parties agree that defendant’s 2007 conviction would no longer qualify as a predicate offense
because it was for selling or offering to sell controlled substances. See United States v. Cavazos, 950 F.3d 329, 336–
37 (6th Cir. 2020) (holding that offenses that include “offers to sell” are attempts, which do not qualify as career-
offender predicates under the sentencing guidelines).
                                                          2
       Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 3 of 13. PageID #: 5240




because, under recent Sixth Circuit decisions interpreting the career-offender guidelines, he

would no longer qualify as a career offender. He insists that he has already served more than five

years longer than even the high end of a guidelines sentence that would be imposed if he were

sentenced today. That fact, Derricoatte contends, when considered in the context of the global

health crisis caused by COVID-19 and the difficulties of slowing the spread of the virus in the

institutional setting, constitutes “extraordinary” and “compelling reasons” to warrant a reduced

sentence under 18 U.S.C. § 3582(c). (Mot. at 5170.) Moreover, he notes that, since his

incarceration, he married his fiancé. If released, he represents that he “has a stable residence and

his wife’s support.” (Id. at 5181.)

           On August 7, 2020, the Court conducted a telephonic conference with counsel. At the

conclusion of the conference, the Court requested that counsel supplement the briefing with

copies of Derricoatte’s health and prison disciplinary records, and with any information

regarding the current availability of the BOP’s Residential Drug Abuse Program (“RDAP”) at

defendant’s facility. (8-7-2020 Minutes.) Counsel has now supplemented the record. (See Doc.

Nos. 1000–032.)

      II. DISCUSSION

           As the Court has previously noted in other cases, the sentencing court has no inherent

authority to modify an otherwise valid sentence. United States v. Washington, 584 F.3d 693, 700

(6th Cir. 2009). Rather, the authority of the Court to resentence a defendant is limited by statute.

United States v. Houston, 529 F.3d 743, 748–49 (6th Cir. 2008) (citing United States v. Ross,

245 F.3d 577, 858 (6th Cir. 2001)). Title 18 U.S.C. § 3582(c)(1)(A) provides that courts may


2
    To the extent that counsel has moved to supplement the record, those motions are GRANTED.
                                                         3
    Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 4 of 13. PageID #: 5241




“reduce [an inmate’s] term of imprisonment (and may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved portion of the original term

of imprisonment)” where “extraordinary and compelling reasons warrant [release],” or the

prisoner’s age and other factors make release appropriate. 18 U.S.C. § 3582(c)(1)(A).

       Prior to 2018, only the Bureau of Prisons (“BOP”) could move a district court under §

3582(c)(1)(A) for the compassionate release of a federal prisoner. On December 21, 2018, the

First Step Act of 2018 (“FSA”) amended 18 U.S.C. § 3582(c)(1)(A) to allow prisoners to directly

petition courts for compassionate release. The amendment provides prisoners with two direct

routes to court: (1) file a motion after fully exhausting administrative appeals of the BOP’s

decision not to file a motion for compassionate release, or (2) file a motion after “the lapse of 30

days from the receipt . . . of such a request” by the warden of the prisoner’s facility, “whichever

is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       On April 13, 2020, Derricoatte sent a request to the warden of Elkton asking to be

considered for early release from his sentence. The warden responded on April 23, 2020,

denying his request. (Doc. No. 997-2 at 5185.) Because more than 30 days has expired since

Derricoatte filed his request for a compassionate release with the warden, he has exhausted his

administrative remedies. See United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). The Court

can, therefore, consider the merits of Derricoatte’s supplemental motion.

       There are three components to a compassionate release merits analysis: (1) whether

extraordinary and compelling reasons warrant a reduction in sentence, as described by the United

States Sentencing Commission; (2) whether the § 3553(a) factors—“to the extent that they are



                                                 4
    Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 5 of 13. PageID #: 5242




applicable”—render the reduction inappropriate; and (3) whether defendant would be a danger to

the public.

               1.     Extraordinary and Compelling Circumstances

       The applicable policy statement issued by the United States Sentencing Commission, §

1B1.13 of the U.S.S.G., explains that extraordinary and compelling reasons may exist where the

defendant is “suffering from a serious physical or medical condition … that substantially

diminishes the ability of the defendant to self-care within the environment of a correctional

facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt.

n.1(A)(ii)(I). The Court also finds that U.S.S.G. § 1B1.13 cmt. n.1(D) applies in this case. That

provision mandates that, “[a]s determined by the Director of the [BOP], there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with” the

other reasons enumerated in U.S.S.G. § 1B1.13 cmt. n.1.

       While this section refers to a BOP determination, the Sentencing Commission’s policy

statement was not amended after the enactment of the FSA. Consequently, “a growing number of

district courts have concluded the Commission lacks an applicable policy statement regarding

when a judge can grant compassionate release … because the Commission never harmonized its

policy statement with the FSA.” United States v. Mondaca, No. 89-CR-0655, 2020 WL 1029024,

at *3 (S.D. Cal. Mar. 3, 2020) (quoting United States v. Brown, 411 F. Supp. 3d 446, 447, 499

(S.D. Iowa 2019) (collecting district court cases)). Given this lack of applicable guidance, courts

have held that they are not constrained by prior Commission policy statements as to what

constitutes extraordinary and compelling reasons for a sentence reduction. See United States v.

Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *4 (E.D. Pa. Apr. 1, 2020) (noting

                                                5
    Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 6 of 13. PageID #: 5243




that “a majority of district courts have concluded that the old policy statement provides helpful

guidance, [but] … does not constrain [a court’s] independent assessment of whether

extraordinary and compelling reasons warrant a sentence reduction under § 3582(c)(1)(A)”)

(quotation marks and citations omitted); United States v. Young, No. 2:00-cr-00002-1, 2020 WL

1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (“In short, federal judges are no longer constrained by

the BOP Director’s determination of what constitutes extraordinary and compelling reasons for a

sentence reduction.”).

       The Court agrees with district courts nationwide that have determined that, while the

BOP criteria remain helpful guidance, a court has independent discretion to determine whether

there are “extraordinary and compelling reasons” for release. In fact, this Court has previously

joined other courts in holding that, given the difficulties of social distancing while incarcerated

and the spread of COVID-19 in BOP facilities during the current pandemic, “extraordinary and

compelling reasons” exist for purposes of § 3582(c)(1)(A) where an inmate suffers from medical

conditions that place him at a higher risk of serious illness in the event he contracts COVID-19.

See, e.g., United States v. Spencer, No. 1:15-cr-375, Doc. No. 70 (N.D. Ohio June 8, 2020); see

United States v. Jackson, No. 5:02-cr-30020, 2020 WL 2735724, at *3 (W.D. Va. May 26,

2020); United States v. Bolze, No. 3:09-cr-93, 2020 WL 2521273, at *7 (E.D. Tenn. May 13,

2020) (noting that “a defendant’s medical condition could provide an extraordinary and

compelling reason under § 1B1.13 n.1(A)(ii) if a defendant suffers from a chronic medical

condition that the Centers for Disease Control has recognized as elevating the risk of becoming

seriously ill from COVID-19”).



                                                6
    Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 7 of 13. PageID #: 5244




       But the government highlights the fact that Derricoatte does not have any risk factors

identified by the Centers for Disease Control and Prevention (“CDC”) that render him especially

vulnerable to suffering serious complications should he contract COVID-19. (Opp’n at 5206.)

Moreover, while medical records reveal that Derricoatte did contract COVID-19, the parties

agree that he has since recovered from the virus. (See Doc. No. 1001-1 at 5222.) Given that

Derricoatte has no risk factors associated with COVID-19, the Court finds that the existence of

the virus, alone, is not enough to warrant a finding of extraordinary and compelling

circumstances. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Derricoatte is not, however, relying on risk factors or the mere existence of the pandemic

to support his release. Instead, he offers two arguments that he believes, in combination, satisfy

the extraordinary and compelling reasons requirement. First, he argues that “because of the risks

from COVID-19, and the restrictions BOP has imposed as a result—such as cancelling programs

and limiting movement—Mr. Derricoatte’s sentence is riskier and more severe than was

understood when he was sentenced.” (Mot. at 5175.) Second, he argues that “given subsequent

changes in the law, Mr. Derricoatte is serving a drastically longer sentence than he would if he

was [sentenced] today. Combined [he concludes], “these are extraordinary and compelling

reasons to reduce his sentence to time served.” (Id.)

       Here, the parties agree that “if he were sentenced today, [Derricoatte] would not be

classified as a career offender; meaning that his guideline range would not be 188–235 months,

as it was when he was sentenced, but rather 46–57 months.” (Opp’n at 5208.) While this fact

alone would not support release, the Court finds that this sentencing disparity, along with the

significant and unique changes in defendant’s incarceration status since the pandemic, support a

                                                 7
    Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 8 of 13. PageID #: 5245




compassionate release. In particular, the record demonstrates that while Derricoatte qualifies for

participation in the BOP’s RDAP, it is unclear whether he will be able to participate in and

complete the program in time to earn a reduction in his sentence.

       Eligible federal inmates may receive various incentives if they participate in drug

treatment programs. 28 C.F.R. § 550.55. Under the RDAP—a BOP drug treatment program

conducted at an inmate’s institution—the BOP has discretion to grant an inmate a sentence

reduction of up to one year if he qualifies for and successfully completes the program. Id.; see 18

U.S.C. § 3621(e)(2)(B). The program typically takes approximately 9 to 12 months to complete.

Inmates must also successfully complete transitional classes during their time in a Residential

Reentry Center (“RRC”) in order to get up to 12 months off their sentence. (See Doc. No. 1003

at 5235.)

       As one of the many unfortunate byproducts of the pandemic, programs like RDAP had

been temporarily suspended to slow the spread of the virus. While RDAP has been restarted at

defendant’s facility, and notwithstanding the fact that Derricoatte is and remains qualified for the

program, the record reflects that he was denied admission to the most recent session because

other inmates on the qualified list at his institution have sooner release dates and were enrolled

ahead of him. (Id.) It is unclear when Derricoatte will be admitted to RDAP, and whether he will

be able to complete the program in time to take advantage of the credit incentives. The Court

finds that this fact unique to Derricoatte’s incarceration, when considered in conjunction with the

reality that the amount of time he has already served in custody is over double a current

guidelines sentence, constitutes an extraordinary and compelling reason justifying release.



                                                 8
     Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 9 of 13. PageID #: 5246




        To be clear, the Court finds no support for the position that a motion for a compassionate

release can be employed as a means of collaterally attacking the legality of a sentence.3 See

United States v. Lisi, 440 F. Supp. 3d 246, 251 (S.D.N.Y. 2020) (“Although the Court has

discretion to determine what qualifies as an extraordinary and compelling reason, the Court

believes that it would be both improper and inconsistent with the First Step Act to allow

[defendant] to use 18 U.S.C. § 3582(c)(1)(A) as a vehicle for claiming legal wrongs, instead of

following the normal methods of a direct appeal or a habeas petition.”); United States v.

Williams, No. 4:15-cr-37, 2019 WL 6529305, at *1 (E.D.N.C. Dec. 4, 2019) (“Motions for a

sentence reduction under § 3582(c)(1)(A) are not substitutes for direct appeal or habeas corpus

motions.”) And in fact, Derricoatte makes clear that he “is not challenging his original sentence

on legal grounds.” (Reply at 5211.) He concedes that he was “properly determined to be a career

offender under existing law when originally sentenced by this Court.” (Id.) It is the fact that he is

now serving a substantially longer sentence than he would under the law and advisory guidelines

today, and he is doing so under circumstances where he may not be able to participate in a drug

treatment program for which he qualifies and that would benefit him twofold: he would receive

treatment for a substance abuse problem that began when he was 12 years old, and he would also

qualify for a reduced sentence. It is this combination of factors, coupled with the lengthy

sentence that he has already served, the programming that he has completed, and the stable home


3
  For this reason, the Court’s ruling should not be interpreted as holding that any inmate who can demonstrate that
his guidelines sentence would be different were he sentenced today has established extraordinary and compelling
reasons for release under § 358.




                                                        9
   Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 10 of 13. PageID #: 5247




environment that he represents is available, that warrants relief. See, e.g., United States v.

Badgett, 3:06-cr-474-3, Doc. No. 289 at 1517 (N.D. Ohio July 31, 2020) (sentencing disparity,

along with the fact that inmate had been assigned a work detail outside the prison, constituted

individualized facts that supported release).

       For these reasons, the Court finds that the unique circumstances surrounding

Derricoatte’s current incarceration constitute extraordinary and compelling reasons.

               2.      § 3553(a) Factors and the Danger to the Community

       The Court finds that consideration of the relevant § 3553(a) sentencing factors also favor

granting defendant’s request for compassionate release. Derricoatte has been in federal custody

since March 15, 2011. He has served over 114 months in prison and has maintained a respectable

disciplinary record; his only recent infraction (occurring 16 months ago) involved an incident

where he pushed a wheelchair bound inmate to another unit in which defendant did not have

permission to be present. (Doc. Nos. 1001-2, 1002-3.) Before the pandemic, he also participated

in extensive educational, vocational, and rehabilitative programming. (Doc. No. 997-1 at 5184.)

       The Court acknowledges that Derricoatte’s offense was indeed serious. The Court

believes that the more than nine years he has already served adequately reflects the seriousness

of his conduct and recognizes the need for deterrence, public safety, and respect for the law. But

Derricoatte’s continued incarceration is disproportionate to how the law would treat his offense

today, and it is especially inequitable given that it is not certain that he would be able to take

advantage of programming that would otherwise reduce his sentence and provide him with

substance abuse treatment prior to his release—treatment that but for the pandemic would be

afforded him. As the Court explained above, the time he has already served likely represents

                                                10
   Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 11 of 13. PageID #: 5248




twice the sentence (nearly five years more than) he would receive today. Moreover, while the

Court does not wish to minimize defendant’s drug trafficking convictions, there is little evidence

that, after his more than nine-year custody term, the defendant would be a danger to the public.

Additionally, as indicated previously, the Court finds that Derricoatte’s positive programming

while in prison, the prospect of his release to a stable residence with family support, and the

post-release supervision and programming that the Court will require, will enable him to make a

successful transition back into society.

       Based on the above considerations, and in light of the principle that a sentence should be

“sufficient, but not greater than necessary,” see 18 U.S.C. § 3553(a), the Court finds that the §

3553(a) factors weigh in favor of reducing Derricoatte’s sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i).




                                               11
   Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 12 of 13. PageID #: 5249




   III. CONCLUSION

       For the foregoing reasons, Derricoatte’s motion for a compassionate release is

GRANTED and his sentence will be reduced to time served, followed by the six-year term of

supervised release previously imposed. The terms and conditions of supervised release

previously imposed when Derricoatte was originally sentenced will remain in place, and the

following additional terms are also imposed:

   1. Home Confinement and Location Monitoring: Defendant must be monitored
      by the form of location monitoring selected at the discretion of his probation
      officer for a period of up to fifteen (15) months, to commence immediately upon
      his release from the custody of the Bureau of Prisons. Defendant will be required
      to remain in his residence for the first thirty (30) days after his release. Thereafter,
      defendant will be required to remain in his residence unless given permission in
      advance by the probation officer to be elsewhere. After the first thirty (30) days,
      he may leave his residence to work and receive medical treatment and to attend
      religious services. He must consent to be monitored by location monitoring and
      must abide by all of the requirements established by the U.S. Pretrial Services &
      Probation Office related to the use of the location monitoring technology; and he
      must submit to random drug/alcohol tests as specified by the U.S. Pretrial
      Services & Probation Officer. Defendant may participate in the Discretionary
      Leave under terms set by the U.S. Pretrial Services & Probation Officer. He must
      pay the costs of participation in the location monitoring program based on his
      ability to pay, as directed by the U.S. Pretrial Services & Probation Officer;

   2. Cognitive Behavioral Treatment: Defendant must participate in a cognitive-
      behavioral treatment program and follow the rules and regulations of that
      program. The probation officer will supervise defendant’s participation in the
      program (provider, location, modality, duration, intensity, etc.);

   3. Alcohol Restriction: Defendant must not use or possess alcohol;

   4. Substance Abuse Treatment and Testing: Defendant shall participate in an
      approved program of substance abuse testing and/or outpatient or inpatient
      substance abuse treatment as directed by his supervising officer; and abide by the
      rules of the treatment program. The probation officer will supervise defendant’s
      participation in the program (provider, location, modality, duration, intensity,
      etc.). The defendant shall not obstruct or attempt to obstruct or tamper, in any
      fashion, with the efficiency and accuracy of any prohibited substance testing;

                                                 12
    Case: 1:11-cr-00091-SL Doc #: 1004 Filed: 09/21/20 13 of 13. PageID #: 5250




    5. Mental Health Treatment: Defendant must undergo a mental health evaluation
       and/or participate in a mental health treatment program and follow the rules and
       regulations of that program. The probation officer, in consultation with the
       treatment provider, will supervise defendant’s participation in the program
       (provider, location, modality, duration, intensity, etc.); and

    6. Reentry Program: The Court recommends, upon defendant’s release from
       custody, that the defendant be considered for the reentry program in the Northern
       District of Ohio.

        The Court shall stay defendant’s release for a period of fourteen (14) days from the date

of this order to permit the U.S. Probation Office to verify his residence and release plan, and to

inspect the residence. If the residence is approved, then the U.S. Probation Office may install the

monitoring equipment. During this 14-day period, defendant shall be kept in quarantine under

conditions that will ensure that he is virus free when he is released. The defendant may not be

released unless and until the U.S. Probation Office approves of his proposed residence. If the

residence is not approved, then it will be the defendant’s responsibility to propose an alternative

qualifying residence.

        Within 24 hours of release, the defendant shall initiate contact with the U.S. Probation

Office in this District.

        The Clerk of Court is directed to provide a copy of this Memorandum Opinion and Order

to the U.S. Probation Office in this District.

        IT IS SO ORDERED.



Dated: September 21, 2020
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE



                                                  13
